(Por la Corte, a propuesta
del Juez Asociado Sr. Travieso.)
Por cuanto, el acusado apelante fué convicto de un delito de infracción del artículo 287 del Código Penal, mediante denuncia que dice:
"El referido acusado, Sabad Rosado, allí y entonces, ilegal, voluntaria y maliciosamente, a sabiendas, tenía y tiene establecida, una casa de citas desho-nestas, donde concurren personas de ambos sexos, más de una vez, con el fin -de realizar actos de prostitución y lascivia, arrendando habitaciones con sus ■camas, a hombres y mujeres, para realizar actos carnales, violando el acusado de esa manera, lo dispuesto en el Artículo 287 del Código Penal vigente en Puerto Rico.’*
Por cuanto, no obstante ser cierto, como sostiene el apelante, que la denuncia no alega, usando las mismas palabras del estatuto, que la casa que el acusado tenía y tiene establecida es “una casa de lenocinio”, dicha denuncia debe ser sostenida como suficiente ¡:>ara informar al acusado de la naturaleza del delito que se le imputa, toda vez que las alegaciones descriptivas de los fines a que se dedica dicha casa y los actos que en la misma se realizan, constituyen una descripción exacta de lo que se entiende por “casa de lenocinio”. (Pueblo v. Reyes, 26 D.P.R. 581; Pueblo v. Bracero, 27 D.P.R. 124; Pueblo v. Aviles, 30 D.P.R. 842.)
*954POR cuanto, examinada la prueba ofrecida por El Pueblo, la misma es a nuestro juicio suficiente para sostener la denuncia y justificar la sentencia recurrida.
POR uo tanto, se confirma la sentencia que dictó la Corte de-Distrito de San Juan en. febrero 25 de 1940.